Order issued September 16,1999




                                           In The

                                  Court of Appals
                       Jfltftlj district of (tea© at Dallas
                                     No. 05-97-01042-CR


                              LEOPOLD G. LISING, Appellant

                                             V.

                                STATE OF TEXAS, Appellee


                                           ORDER

        The motion ofthe Attorney General of Texas to withdraw the record is GRANTED.
        The Clerk ofthis Court is ORDERED to send the appellate record in the above-
  numbered cause to:

                Edwin Sullivan, Assistant Attorney General
                c/o John Davila, Records Clerk
                Price Daniel, Sr. Bldg.
                P O.Box 12548, Capitol Station
                Austin, Texas 78711-2548

  Edwm  Sullivan, Assistant Attorney General, *™^%™£§^******"
  above-numbered cause to this Court within sixty da^rfHhe date yas

                                                    LINDA THOMAS
                                                    CHIEF JUSTICE